NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
This is an Allowance for Reissue Application 16/236,229 (“‘229”) for U.S. Patent 8,560,025 (“‘025”) in response to Applicant’s Remarks filed August 9, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
Claims 1 and 16-20, 22-27 and 29-34 are pending and allowed. 

Reason for Reissue
	The error upon which '229 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed July 21, 2019 (“Reissue Dec”), says, “Applicant seeks a broadening reissue, since Applicant believes the original patent, to be partly inoperative or invalid by reason that Applicant/Patentee claimed less than Applicant/Patentee had the right to claim in the patent. At least one example upon which this reissue is based lies in the fact that the claims include unnecessary limitations. For example, claim 1 includes the limitations "wherein the parameters are configured by the base station based on the preferred information” which is unnecessary and have resulted in 

Response to Arguments
	Applicant’s arguments with regard to the 35 USC 251 Recapture rejection have been fully considered and are found persuasive.  Specifically, Applicant’s statements indicating the amended claims are directed to overlooked aspects related to a condition upon which the active state is maintained have been found persuasive. (pp. 10-11 of the Remarks)  Therefore, the 35 USC 251 Recapture rejection is withdrawn.

Reasons for Allowance
Claims 1 and 16-20, 22-27 and 29-34 are allowed.  None of the prior art, alone or in combination, disclose the following:
A communication method/apparatus/device for a discontinuous reception (DRX) operation by a terminal, the method comprising:
transmitting, by the terminal, a first message comprising first information on a preference of the terminal about implementing low power consumption;
receiving, at the terminal, a second message comprising a first parameter from the base station; and
performing, at the terminal, the DRX operation for the terminal based on the first parameter in an active state,


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘025 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/C. MICHELLE TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992